DETAILED ACTION/
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020, 07/09/2020, 05/28/2020, 04/27/2020, 02/13/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ROTATING ELECTRIC MACINE HAVING MAGNETIC WEDGE WITH PLANES AND HAVING DIFFERENCES IN MAGNETIC PERMEABILITY”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna ET. Al (US PG Pub 20170209924 hereinafter “Suetsuna”) in view of Sung et al. (US Patent 5654306 hereinafter “Sung”). 
Re-claim 1, Suetsuna discloses a magnetic wedge used for a rotating electrical machine ( P [0105]), the magnetic wedge comprising magnetic bodies (10) having a planar 5structure (see Fig.18, 10a) having a principal plane (annotated Fig.18a, 18b), wherein the principal plane is disposed approximately perpendicularly (Fig.18) to a plane (surface is flat) , and wherein the magnetic wedge (10,10) has differences in the 10axial direction magnetic permeability in the axial direction of the rotating electrical machine (Fig.1d, Fig.18, P[0050], flakey magnetic metal particles 10 have magnetic anisotropy in one direction within each of the flat surfaces 6, magnetic permeability in the easy axis direction become higher than that in the hard direction), the rotational direction magnetic permeability in the direction of rotation, and the diametric direction magnetic permeability in the direction of the diameter.  

    PNG
    media_image1.png
    549
    728
    media_image1.png
    Greyscale

	Suetsuna fails to explicitly teach wherein the principal plane is disposed approximately perpendicularly to the air-gap surface between a stator and a rotor of the rotating electrical machine.
	However, Sung teaches wherein the principal plane (12, surface of 10) is disposed approximately perpendicularly (see Fig.3) to the air-gap surface between a stator (38) and a rotor (36) of the rotating electrical machine (annotated Fig.3).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify and show the principle plane of the wedge of the rotating electrical machine disclosed by Sung wherein the principal plane is disposed approximately perpendicularly to the air-gap surface between a stator and a rotor of the rotating electrical machine as suggested by Suetsuna to facilitate a smooth sinusoidal flux distribution in an electric motor between the rotor and stator (Sung, Col.2, L.15-18). 

    PNG
    media_image2.png
    773
    503
    media_image2.png
    Greyscale

Re-claim 2, Suetsuna as modified discloses the magnetic wedge according to claim 1 above. 
Suetsuna as modified discloses wherein in the magnetic bodies (10), the average length in the principal plane (annotated Fig.18) is larger than the thickness (see Fig.18, thickness in Z axis thickness). 
Re-claim 3, Suetsuna as modified discloses the 20magnetic wedge according to claim 1 above. 
Suetsuna as modified further discloses wherein the diametric direction magnetic permeability is higher than the rotational directional magnetic permeability and the axial direction magnetic permeability (Fig.1d, Fig.18, P[0050], flakey magnetic metal particles 10 have magnetic anisotropy in one direction within each of the flat surfaces 6, magnetic permeability in the easy axis direction become higher than 
Re-claim 4,  Suetsuna as modified discloses the 25magnetic wedge according to claim 1, wherein the axial direction magnetic permeability is higher than the rotational direction magnetic permeability and the diametric direction magnetic permeability (Fig.1d, Fig.18, P[0050], flakey magnetic metal particles 10 have magnetic anisotropy in one direction within each of the flat surfaces 6, magnetic permeability in the easy axis direction become higher than that in the hard direction, any direction of the flat surface could be an easy direction, diametric, when installed in a rotating motor, any of the directions could be considered axial, which is the axis, or the parallel part other than the flat surface in the rotor direction, see fig.18). 
Re-claim 5, Suetsuna 30as modified discloses the magnetic wedge according to claim 1, wherein the magnetic bodies are disposed in an oriented manner in the magnetic wedge (Fig.1d, Fig.18, P[0050], flakey magnetic metal particles 10 have magnetic anisotropy in one direction within each of the flat surfaces 6, magnetic permeability in the easy axis direction become higher than that in the hard direction, any direction of the flat surface could be an easy direction, diametric, when installed in a rotating motor, any of the directions could be considered axial, which is the axis, or the parallel part other than the flat surface in the rotor direction, see fig.18).  
Re-claim 6, Suetsuna as modified discloses the magnetic wedge according to claim 5 above.
Suetsuna as modified further discloses wherein the principal planes of the magnetic bodies (10,10a) are disposed in an oriented manner along the direction of rotation (the planes are disposed in an oriented manner). 
Re-claim 7, Suetsuna as modified discloses the 5magnetic wedge according to claim 5, wherein the principal planes of the magnetic bodies are disposed in an oriented manner approximately perpendicularly to the direction of rotation  (Fig.1d, Fig.18, P[0050], flakey magnetic metal particles 10 have magnetic anisotropy in one direction within each of the flat surfaces 6, magnetic permeability in the easy axis direction become higher than that in the hard direction, any direction of the flat surface could be an easy direction, diametric, when installed in a rotating motor, any of the directions could be considered axial, which is the axis, or the parallel part other than the flat surface in the rotor direction, see fig.18). 
Re-claim 8,  Suetsuna as modified discloses the10 magnetic wedge according to claim 1, wherein each of the magnetic bodies has differences in the magnetic permeability’s depending on the directions in the principal plane (Fig.1d, Fig.18, P[0050], flakey magnetic metal particles 10 have magnetic anisotropy in one direction within each of the flat surfaces 6, magnetic permeability in the easy axis direction become higher than that in the hard direction, any direction of the flat surface could be an easy direction, diametric, when installed in a rotating motor, any of the directions could be considered axial, which is the axis, or the parallel part other than the flat surface in the rotor direction, see fig.18). 
Re-claim 9, 15Suetsuna as modified discloses the magnetic wedge according to claim 1, wherein the magnetic bodies (10) include at least one selected from the group consisting of a flaky particle (Flaky particle, (Fig.1d, Fig.18, P[0050], flakey magnetic metal particles 10), a thin band, a thin film, a thick film, and a plate-shaped member. 
Re-claim 10, Suetsuna as modified discloses t20he magnetic wedge according to claim 1, wherein the magnetic bodies (10) have a thickness of from 10 nm to 100 t m, the ratio of the average length in the principal plane with respect to the thickness is from 5 to 10,000, and the magnetic bodies contain at least one magnetic element selected from the group 25consisting of iron (Fe), cobalt (Co), and nickel (Ni) (see all P[0032], containing all of it).  
Re-claim 11, Suetsuna as modified discloses the magnetic wedge according to claim 1, wherein the magnetic bodies contain at least one additive element selected from the group consisting of boron (B), silicon (Si), aluminum 30(Al), carbon (C), titanium (Ti), zirconium (Zr), hafnium (Hf), niobium (Nb), tantalum (Ta), molybdenum (Mo), chromium (Cr), copper (Cu), tungsten (W), phosphorus (P), nitrogen (N), gallium (Ga), and yttrium (Y) (P[0053]).  
Re-claim 12, Suetsuna as modified discloses magnetic wedge according to claim 1 above wherein the magnetic bodies (10) contain two magnetic metals such as Fe and Co, and Co is incorporated in an amount of from 10 at% to 60 at% with respect to the total amount of Fe and Co (P[0049], see whole paragraph).  
Re-claim 13, Suetsuna as modified discloses the magnetic wedge according to claim 1 above wherein the crystal grain size of the magnetic bodies is 10 nm or less (P[0059, D is a variable or a result effective variable which could vary, see eMPEP 2144.5, in view of routine optimization as indicated in Suetsuna D, grain size could be routinely optimized A.Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). The result of D, grain size is optimized to produce a better product, therefore, could be very minimal as approaching the number zero which is less than 10nM).  

    PNG
    media_image3.png
    402
    377
    media_image3.png
    Greyscale

Re-claim 14, Suetsuna as modified discloses the magnetic wedge according to claim 1, wherein the 10lattice strain of the magnetic bodies is from 0.01% to 10% (P [0057]).  
Re-claim 15, Suetsuna as modified discloses the magnetic wedge according to claim 1, wherein in the magnetic bodies, the planar plane has any one or both of a plurality of concavities and a plurality of convexities 15arranged in a first direction, each of the concavities or convexities having a width of 0.1 /cm or more, a length of 1 /cm or more, and an aspect ratio of 2 or higher.  
Re-claim 16, Suetsuna as modified discloses the magnetic wedge according to claim 1, wherein at least 20a portion of the surface of the magnetic bodies is covered with a coating layer having a thickness of from 0.1 nm to 1 /im and containing at least one secondary element selected from the group consisting of oxygen (O), carbon (C), nitrogen (N), and fluorine (F) (P [0083]).  
Re-claim 17, Suetsuna as modified discloses magnetic wedge according to any one of claims 1, comprising an intermediate phase containing at least one element selected from the group consisting of oxygen (O), carbon (C), nitrogen (N) and fluorine (F), between the magnetic bodies (P[0097]).  
Re-claim 18, Suetsuna as modified discloses the magnetic wedge according to claim 17
Suetsuna as modified fails to explicitly teach wherein the intermediate phase contains a fibrous reinforcing material.  

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify and show the principle plane of the wedge of the rotating electrical machine disclosed by Sung wherein the intermediate phase contains a fibrous reinforcing material as suggested by Suetsuna to facilitate a smooth sinusoidal flux distribution in an electric motor between the rotor and stator (Sung, Col.2, L.15-18). 
Re-claim 19, Suetsuna as modified discloses the magnetic wedge according to claim 1, wherein the surface of the magnetic wedge is covered with a resin (P [0091]).  
Re-claim 20, Suetsuna as modified discloses a rotating electrical machine ({] 0105, magnetic wedge for rotating electric machines) comprising the magnetic 5wedge according to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.